Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1 and 11:

    PNG
    media_image1.png
    64
    584
    media_image1.png
    Greyscale

	The examiner considers the applicants’ remarks, but these remarks are moot under new grounds of rejection as posted in the updated office action below.
Regarding prior Drawing, specification and 112 issues:
Based on the amendments made to the claims, the Drawing issues, specification issues and 112 issues in the Office Action dated 2/1/2022 are hereby withdrawn.
Claim Clarity
The Applicant is requested to incorporate language to clearly show that the signals carry the same information. The language “same signal” is different from “same signal information”. According to the scope of the invention, “same signal information” is required and the Applicant is requested to make such changes to the claim language in order to reflect the scope of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “The circuit 300 is configured to selectively couple the converted signal output by one or both of the first and second O/E converter 302a and 302b…to the phase and time shifter 306” (paragraph [0050]). As per the limitations of claims 1 and similarly claim 14, “a first communication node communicatively coupled to transmit same signals…a receiver system to receive the signals…the receiver system configured to synchronize delay and phase differences between the signals and then combine the signals” i.e. the signals transmitted on the paths are the same signals that are synchronized and combined. According to Figs. 3 and 4, the signals that are carried on paths 120a and 120b are not the same signals that are received by the combiner 308. The signals that are being synchronized and combined are not the same as the signals carried by the links. As can be seen in Fig. 4, O/E converters 302a and 302b convert the optical signals on paths 120a/120b which are then processed by 306 and then further combined by 308. Combiner 308 combines electrical signals whereas paths 120a and 120b from node 102 transmit optical signals. Without the conversion of the signals from optical to electrical domain, both the phase shifter and combiner cannot function as necessitated by the invention. Furthermore, the functions of the Syc Check 310, the clock subsystem 322 and deformatter 323 all occur in the electrical domain. This clear shows that without the conversion of the transmitted optical signals to electrical signals, the receiver wont function according to the scope of the invention. 
Furthermore, in light of the drawings and specifications, since “signals” on the communication link are different than the signals adjusted by the phase shifter, but the claims state that these are the same signals, this part of the claim is confusing and vague. 
Claims 2-10 and 12-15 are also rejected under 112b via dependence on claims 1 and 11 respectively.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable after overcoming the 112 issues above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims (emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9, 10, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Casper (US 4451916).
Regarding claim 1, Sulzberger teaches a redundancy system for a distributed antenna system (paragraph [0009], enables the use of distributed radio equipment), the system (Fig. 2) comprising: a first communication link traversing first path (Fig. 2, first communication path F1); a second communication link traversing a second path (Fig. 2, second communication path F2), the second path being spatially separated from the first path (Fig. 2, F1 and F2 are spatially separate); a first communication node communicatively coupled to transmit the same signal through both the first communication link and the second communication link (Fig. 2, first communication node BB; paragraph [0016], For redundancy, the baseband unit has two redundant ports P1 and P2. Similar data signals are transmitted on both rings…); and a second communication node having a receiver system that is communicatively coupled to receive the signals transmitted through the first and second communication links (Fig. 2, second communication node RH1 coupled to both paths comprising receiver system OM; paragraph [0016], Optical modules OM with optical receivers…connect the RF heads and baseband units to the ring…).
Although Sulzberger teaches the receiver system that comprises optical receivers for conversion and paragraph 18 teaches that the paths can be of different lengths, Suzberger doesn’t teach that the receiver system is configured to synchronize delay differences between the signals and then combine the signals together to generate a single output.  
Lewis teaches a receiver redundancy system wherein the receiver system is configured to synchronize delay between the signals and then combine the signals together to generate a single output (paragraph [0119], Where redundant combining requires…the two routes may be optimized in order to balance delays; paragraph [0012], Once redundant paths are in place, it is possible to implement different forms of redundant fail-over. For example…combining may be used whereby the signals from the main and redundant paths are summed together…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver system taught by Sulzberger and incorporate the functionality of the receiver system taught by Lewis so that loss of one path will only cause a reduction in signal strength, without a loss of signal during the time needed to detect the failure condition (Lewis: paragraph [0012]).
Although Sulzberger in paragraph 18 teaches that the paths can be of different lengths and Lewis teaches synchronizing delays between the two signals on the paths, Sulzberger in view of Lewis doesn’t teach synchronizing phase differences between the two signals.
Casper teaches synchronizing phase differences between signal paths carrying same information in order for further processing in a redundant system (Col. 16, lines 1-10, to provide the desired synchronization between a normally active channel and the protection channel, the auxiliary terminal equipment monitors the output of one of the phase comparators 86A, 86B in the receive protection unit under consideration. As was explained above in conjunction with the description of FIG. 5, the output of the phase comparator indicates whether the data on the normally active channel is in-phase with the data on the protection channel; Col. 17, lines 10-15, With the data delay circuit being deposed in the communication path of the protection channel proper, rapid incremental delay adjustments to the phase of the protection channel data are carried out to bring the protection channel into synchronization with the normally active channel; Col. 12, lines 62-67, redundant system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the delay synch receiver system taught by Sulzberger in view of Lewis and incorporate the functionality of phase adjustment of the signals carrying same information as taught by Casper in order to synchronize both channels to prevent loss of or insertion of even one bit of data over the link (Casper: Col. 13, lines 35-42).
Regarding claim 2, Sulzberger in view of Lewis in further view of Casper teaches the system of claim 1, wherein Lewis in view of Casper teaches the receiver system includes a two input stage circuit comprising: a phase and time shifter (as taught by Lewis in view of Casper) communicatively coupled to one of the first and second communication links, the phase and time shifter configured to adjust the delay and phase of the received signals in one of the first and second communication links (Lewis: paragraph [0119], Where redundant combining requires…the two routes may be optimized together in order to balance delays; Casper: Col. 17, lines 10-15, With the data delay circuit being deposed in the communication path of the protection channel proper, rapid incremental delay adjustments to the phase of the protection channel data are carried out to bring the protection channel into synchronization with the normally active channel); and a combiner to combine the signals, the combiner having a first input commutatively coupled to the first communication link and a second input communicatively coupled to the second communication link, the combiner further including an output used to generate the single output of the receiver system (Lewis: paragraph [0012], Once redundant paths are in place, it is possible to implement different forms of redundant fail-over. For example…combining may be used whereby the signals from the main and redundant paths are summed together…).  
Regarding claim 5, Sulzberger in view of Lewis in further view of Casper teaches the system of claim 2, wherein Sulzberger teaches the two input stage circuit further comprises: a first optical to electrical converter communicatively coupled to the first communication link; and a second optical to electrical converter communicatively coupled to the second communication link (Fig. 2, optical module OM comprises optical to electrical converters for each path received at RH1).  
Regarding claim 9, Sulzberger in view of Lewis in view of Casper teaches the system of claim 1, wherein Sulzberger teaches the first and second communication links are one of fiber optic cables (Fig. 2, F1 and F2 are fiber optic cables), coax and CAT-cables.  
Regarding claim 10, Sulzberger in view of Lewis in view of Casper teaches the system of claim 1, wherein Sulzberger teaches one of the first and second communication nodes is located at one of a master unit, an expansion unit and a remote antenna unit (Fig. 2, first node is a base station (master unit) and the RH1 is a remote antenna unit).  
Regarding claim 11, Sulzberger teaches a method of operating a distributed antenna system with a redundancy system (Fig. 2; paragraph [0009], enables the use of distributed radio equipment) that includes a first communication node (Fig. 2, first communication node BB; paragraph [0016], For redundancy, the baseband unit has two redundant ports P1 and P2. Similar data signals are transmitted on both rings…) and a second communication node (Fig. 2, second communication node RH1 coupled to both paths comprising receiver system OM; paragraph [0016], Optical modules OM with optical receivers…connect the RF heads and baseband units to the ring…) that are in communication with each other via working signal path (Fig. 2, first communication path F1) and a standby signal path (Fig. 2, second communication path F2), the working signal path being spatially separated from the standby signal path Fig. 2, F1 and F2 are spatially separate).
 Although Sulzberger teaches the receiver system that comprises optical receivers for conversion and paragraph 18 teaches that the paths can be of different lengths, Suzberger doesn’t teachAMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT   Serial No.: 16/845,501 synchronizing delay differences between signals in the working signal path and the standby signal path; combining the signals in the working signal path with the signals in the standby signal path to generate a single output signal; and processing the single output signal.  
Lewis teaches a receiver redundancy system wherein the receiver system configured to synchronize delay between the signals and then combine the signals together to generate a single output to process the single output signal (paragraph [0119], Where redundant combining requires…the two routes may be optimized in order to balance delays; paragraph [0012], Once redundant paths are in place, it is possible to implement different forms of redundant fail-over. For example…combining may be used whereby the signals from the main and redundant paths are summed together…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver system taught by Sulzberger and incorporate the functionality of the receiver system taught by Lewis so that loss of one path will only cause a reduction in signal strength, without a loss of signal during the time needed to detect the failure condition (Lewis: paragraph [0012]).
Although Sulzberger in paragraph 18 teaches that the paths can be of different lengths and Lewis teaches synchronizing delays between the two signals on the paths, Sulzberger in view of Lewis doesn’t teach synchronizing phase differences between the two signals.
Casper teaches synchronizing phase differences between signal paths carrying same information in order for further processing in a redundant system (Col. 16, lines 1-10, to provide the desired synchronization between a normally active channel and the protection channel, the auxiliary terminal equipment monitors the output of one of the phase comparators 86A, 86B in the receive protection unit under consideration. As was explained above in conjunction with the description of FIG. 5, the output of the phase comparator indicates whether the data on the normally active channel is in-phase with the data on the protection channel; Col. 17, lines 10-15, With the data delay circuit being deposed in the communication path of the protection channel proper, rapid incremental delay adjustments to the phase of the protection channel data are carried out to bring the protection channel into synchronization with the normally active channel; Col. 12, lines 62-67, redundant system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the delay synch receiver system taught by Sulzberger in view of Lewis and incorporate the functionality of phase adjustment of the signals carrying same information as taught by Casper in order to synchronize both channels to prevent loss of or insertion of even one bit of data over the link (Casper: Col. 13, lines 35-42).
Regarding claim 13, Sulzberger in view of Lewis in view of Casper teaches the method of claim 11, wherein synchronizing the delay and phase differences further comprises as taught by Lewis: analyzing the signals in the standby signal path for identical signatures of the signals in the working signal path; and when there is not a match of identical signatures, shifting at least one of a phase and a time delay of the signal in the working signal path (paragraph [0119], Where redundant combining requires the delays between the two routes to be balanced…the main path in any case needs to be artificially delayed to match the redundant route delay i.e. if the redundant route doesn’t have the same delay (delay = identical signature) as the working path (identical signature mismatch), then the main path has to be delayed to match the redundant route delay).  
Regarding claim 15, Sulzberger in view of Lewis in view of Casper teaches the method of claim 11, wherein Sulzberger teaches one of the first communication node and the second communication node of the distributed antenna system is located in one of a master unit and a remote antenna unit (Fig. 2, first node is a base station (master unit) and the RH1 is a remote antenna unit).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Casper (US 4451916) in view of Wang (US 2005/0201749).
Regarding claim 4, Sulzberger in view of Lewis in view of Casper teaches the system of claim 2, which comprises the two input stage circuit.
 Sulzberger in view of Lewis don’t teach a first switch positioned to selectively open and close the first communication link to the first input of the combiner; and a second switch positioned to selectively open and close the second communication link to the second input of the combiner.  
Wang teaches teaches a first switch positioned to selectively open and close the first communication link to the first input of the combiner (Fig. 5, switch 332 for primary path); and a second switch positioned to selectively open and close the second communication link to the second input of the combiner (Fig. 5, switch 324 for secondary path).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stage circuit taught by Sulzberger in view of Lewis and incorporate the switches on each path taught by Wang in order to provide individualized control for both the paths.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Casper (US 4451916) in view of Xie (US 2017/0346549).
Regarding claim 6, Sulzberger in view of Lewis in view of Casper teaches the system of claim 2 which comprises the two input stage circuit.
Sulzberger in view of Lewis doesn’t teach a first signal regenerator communicatively coupled to the first communication link; and a second signal regenerator communicatively coupled to the second communication link.  
Xie teaches a first signal regenerator communicatively coupled to the first communication link (Fig. 5A, first regenerator 522); and a second signal regenerator communicatively coupled to the second communication link (Fig. 5A, second regenerator 524).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the two stage circuit taught by Sulzberger in view of Lewis and incorporate the first and second signal regenerators as taught by Xie in order to help restore the power level of the transmitted signals (Xie: paragraph [0045], lines 1-3).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Casper (US 4451916) in view of Torfs (US 2021/0384976).
Regarding claim 7, Sulzberger in view of Lewis in view of Casper teaches the system of claim 2.
Although Sulzberger in view of Lewis in view of Casper teaches an output of the combiner of the two stage circuit, Sulzberger in view of Lewis in view of Casper doesn’t teach wherein the receiver system includes a receiver comprising: a clock subsystem to synchronize a locally generated clock signal from a recovered clock signal in an output of the two input stage circuit; and a deformatter to extract digital in-phase and quadrature samples from signals in an output of the clock subsystem.  
Torfs teaches a receiver comprising: a clock subsystem (Fig. 6, CDR 132) to synchronize a locally generated clock signal from a recovered clock signal in an input signal (paragraph [0097], CDR is adapted for generating a clock signal that is synchronized to the incoming signal…); and a deformatter (Fig. 6, demux 135) to extract digital in-phase and quadrature samples from signals in an output of the clock subsystem (paragraph [0103], The quantized signal is demultiplexed using the clock signal…; paragraph [0091], the quantized signals are used as In-phase and Quadrature inputs…; paragraph [0106], The I and Q signals are separated using a demultiplexer using the clock of the CDR…; Fig. 7 also shows extracting I/Q based on the output of the CDR: paragraph [0105], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver system taught by Sulzberger in view of Lewis in view of Casper and incorporate the receiver taught by Torfs in order to retrieve the data to be transmitted through the antenna 141 (Torfs: Fig. 6).
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Casper (US 4451916) in view of Torfs (US 2021/0384976) in further view of Lemson (US 2014/0072064).
Regarding claim 8, Sulzberger in view of Lewis in view of Casper in further view of Torfs teaches the system of claim 7.
Although Torfs teaches and an analog amplifier (Fig. 6, PA), an output of the analog amplifier communicatively coupled to at least one antenna (Fig. 6, antenna 138 coupled to PA)  , Sulzberger in view of Lewis in view of Casper in view of Torfs don’t teach further comprising: a signal processing circuit to digitally process digital samples extracted from an output of the deformatter; a digital to analog converter having an input coupled to an output of the signal processing circuit; and an analog amplifier communicatively coupled to an output of the digital to analog converter.
Lemson teaches further comprising: a signal processing circuit to digitally process digital samples (Fig. 3, signal processor 318); a digital to analog converter having an input coupled to an output of the signal processing circuit (Fig. 3, DAC 326); and an analog amplifier communicatively coupled to an output of the digital to analog converter (Fig. 3, amplifier 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Sulzberger in view of Lewis in view of Casper in view of Torfs and incorporate the processing functionality taught by Lemson in order to provide a high performance, cost-effective dynamically reconfigurable architecture (Lemson: paragraph [0007], lines 2-4).
Regarding claim 12, Sulzberger in view of Lewis in view of Casper teaches the method of claim 11.
Sulzberger in view of Lewis in view of Casper doesn’t wherein processing the signals further comprises: synchronizing a locally generated clock signal from a recovered clock signal from the processed single output signal; extracting digital in-phase and quadrature samples from the processed single output signal.
Torfs teaches synchronizing (Fig. 6, CDR 132) a locally generated clock signal from a recovered clock signal from the processed single output signal (paragraph [0097], CDR is adapted for generating a clock signal that is synchronized to the incoming signal…); and extracting (Fig. 6, demux 135) digital in-phase and quadrature samples from the processed single output signal (paragraph [0103], The quantized signal is demultiplexed using the clock signal…; paragraph [0091], the quantized signals are used as In-phase and Quadrature inputs…; paragraph [0106], The I and Q signals are separated using a demultiplexer using the clock of the CDR…; Fig. 7 also shows extracting I/Q based on the output of the CDR: paragraph [0105], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sulzberger in view of Lewis in view of Casper and incorporate the functionality taught by Torfs in order to retrieve the data to be transmitted through the antenna 141 (Torfs: Fig. 6).
Although Torfs teaches and an analog amplifier (Fig. 6, PA), an output of the analog amplifier communicatively coupled to at least one antenna (Fig. 6, antenna 138 coupled to PA)  , Sulzberger in view of Lewis in view of Casper in view of Torfs don’t teach processing the digital samples; and converting the digital samples into an analog signal.
Lemson teaches further comprising: processing the digital samples (Fig. 3, signal processor 318); and converting the digital samples into an analog signal (Fig. 3, DAC 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sulzberger in view of Lewis in view of Casper in view of Torfs and incorporate the processing functionality taught by Lemson in order to provide a high performance, cost-effective dynamically reconfigurable architecture (Lemson: paragraph [0007], lines 2-4).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637